Case 5:19-cv-05422-SVK Document 1-8 Filed 08/28/19 Page 1 of 14

EXHIBIT G
Case 5:19-cv-05422-SVK Document 1-8 Filed 08/28/19 Page 2 of 14

ES fy

Google Support
Marco
9:19 PM

Thanks for contacting YouTube Creator Support. You are now chatting with Marco. How can | help you
today?

Marco
9:19 PM
Hi Erik!

Marco
9:19 PM
How are you?

Marco
9:21 PM
Are you there?

The Short-E Show
9:21 PM

yes

The Short-E Show
9:21 PM

iam having operation issue

Marco
9:21 PM
Sorry to hear that.

Marco
9:21 PM

How can | help?

The Short-E Show

9:21 PM

my subscribers are not being notified of my new uploads its very obvious to see i need to uncheck this
box and see if the views remain the same

Marco
9:22 PM
What do you mean "uncheck the box"?

The Short-E Show
9:22 PM
look here

The Short-E Show
9:22 PM
screen shot

The Short-E Show
9:22 PM
httos://drive.google.com/open?id=1CZ-fh_ZD70zZOcIFTYILJUvVD-Y1Ka-894

Marco
9:22 PM
About the notification, | found here that you have recently contact us about this.

The Short-E Show
9:23 PM
Case 5:19-cv-05422-SVK Document 1-8 Filed 08/28/19 Page 3 of 14

no not this issue see screen shot this is new issue

The Short-E Show
9:23 PM
may i ask where you are located?

Marco
9:24 PM
We can't provide our private information.

Marco
9:24 PM

May | know why are you asking?

The Short-E Show
9:24 PM

because i want to know if i am getting help from someone in my own country

The Short-E Show
9:24 PM

did you see the screen shot?

Marco
9:24 PM
Understood.

Marco
9:24 PM

| did.

Marco
9:25 PM
| also did check your subscriber notification and found out that it is working fine.

The Short-E Show

9:25 PM

to solve this problem of low views on my new quality uploads featuring BIG NAME CELEBRITIES i want
to uncheck this box and upload another video with this box unchecked to see if | see a difference, do you
understand me?

Marco
9:26 PM
| do.

The Short-E Show
9:26 PM
why can i not uncheck this box?

Marco
9:28 PM
I'm on it.

Marco
9:28 PM
Have you tried to check this option to your other videos?

The Short-E Show
9:29 PM
ican not uncheck any of them this options is used when video is uploading and processing

The Short-E Show
9:29 PM
ican not uncheck
Case 5:19-cv-05422-SVK Document1-8 Filed 08/28/19

Marco
9:30 PM
I'm aware of the function.

The Short-E Show
9:30 PM
please uncheck for me

Marco
9:31 PM

Please give me a few minutes to check.

The Short-E Show
9:32 PM
ok

The Short-E Show
9:33 PM
i researched this others can uncheck or check at will why cant i?

Marco
9:33 PM
Thanks for patiently waiting.

Marco
9:33 PM
Upon checking, this feature can't be turned off.

Marco
9:34 PM
Part of the platform's initiative is to show your videos to your subscribers.

The Short-E Show
9:34 PM
i was able to turn it off and on before

The Short-E Show
9:34 PM
i dont believe its working i want to uncheck it dont lie to me

The Short-E Show
9:34 PM
you're liare

Marco
9:35 PM
I'm sorry if you feel like you are not getting the answer that you want.

Marco
9:35 PM
We always provide the information that we have according to your concerns.

Marco
9:36 PM
Do you have other concerns?

The Short-E Show
9:36 PM
ican show you screen shot

The Short-E Show
9:37 PM
want to see evidence of this option can be unchecked?

Page 4 of 14
Case 5:19-cv-05422-SVK Document 1-8 Filed 08/28/19

Marco
9:37 PM
Go ahead.

The Short-E Show
9:37 PM
look

The Short-E Show
9:37 PM

https://drive.google.com/open?id=1yqghrQoUl5uyHu9q3yL8JNS1qcuq7kbDD

Marco
9:38 PM
| have tried to replicate it from our end.

The Short-E Show
9:38 PM
screen shot

The Short-E Show
9:38 PM
i will show you link to video

The Short-E Show

9:38 PM

look at 1:41 running time you are not good speaking support look
here https:/Awww.youtube.com/watch?v=XYrdKrNvKUI

Marco
9:38 PM
We can't refer to this video since this is not from an official support.

The Short-E Show
9:38 PM
why do you tell me lies when i send you proof?

The Short-E Show
9:39 PM
it shows youtube user

The Short-E Show
9:39 PM
what do you mean?

The Short-E Show
9:39 PM
iam showing you PROOF

The Short-E Show
9:39 PM
EVIDENCE

The Short-E Show
9:39 PM
this option does not work for me please report ticket

Marco
9:40 PM
The evidence that you are referring to did not came from a YouTube support.

Marco
9:40 PM

Page 5 of 14
Case 5:19-cv-05422-SVK Document 1-8 Filed 08/28/19 Page 6 of 14

| have also replicated this action from my end and it shows the same.

The Short-E Show
9:40 PM

look here is new evidence from youtube support you liar

The Short-E Show
9:41 PM
https://support.google.com/youtube/answer/7457584?hli=en

The Short-E Show
9:41 PM
it says uncheck option instructions! |!!! TI ITTTTILTLELTITL

The Short-E Show
9:41 PM

why do you lie to me?

The Short-E Show
9:41 PM
are you a bot?

The Short-E Show
9:42 PM
Disable upload notifications

Using a computer, sign in to YouTube.

Upload a video.

At the top of the page, click the "Advanced Settings" tab.
Uncheck the "Notify Subscribers" box.

The Short-E Show
9:42 PM
can you see the truth now Marco?

Marco
9:42 PM
| have checked it from my end but unfortunately, this option is also not available.

Marco
9:43 PM
| can report your concern to our internal to so they can look at it.

The Short-E Show
9:43 PM
you told me if i found google support then its valid

The Short-E Show
9:43 PM
here is the proof from google

The Short-E Show
9:43 PM
https://support.google.com/youtube/answer/7457584?hl=en

The Short-E Show
9:44 PM
i cant believe youtube treats their users with such dishonesty and unfair business practices its shamefull

Marco
9:44 PM

That's why I'm confirming whether this article is updated or we are just getting an issue.
Case 5:19-cv-05422-SVK Document 1-8 Filed 08/28/19 Page 7 of 14

The Short-E Show
9:44 PM

there is a box to uncheck

The Short-E Show
9:44 PM

why put it there if ucan not uncheck? LOL

Marco
9:44 PM

| understand.

The Short-E Show
9:44 PM
Imfaooo00000

The Short-E Show
9:45 PM

please fix

Marco
9:46 PM
Can we send an update at shorteshow@gmail.com?

The Short-E Show
9:46 PM

yes

The Short-E Show
9:46 PM
iam screen shotting all of this evidence i cant believe how i am being treated

The Short-E Show
9:47 PM
also some of my counter notifications have been awaiting review for many weeks why is it taking so long?

Marco
9:47 PM
| can go ahead and follow up on the ticket that was already created for this.

The Short-E Show
9:48 PM
this is a new issue

Marco
9:50 PM
Can you send me the video ID in question?

The Short-E Show

9:50 PM

also i have copyright strikes i am trying to resolve but it says
"Counter notification awaiting review"

The Short-E Show

9:50 PM

this has been many weeks
The Short-E Show

9:50 PM
1Xn8iK7tRY4

Marco
9:50 PM
Case 5:19-cv-05422-SVK Document 1-8 Filed 08/28/19 Page 8 of 14

So this is the first time that you are trying to follow up about this?

The Short-E Show
9:51 PM
the notifications uncheck box yes

The Short-E Show
9:51 PM
this video id 1Xn8iK7tRY4

Marco
9:51 PM
| mean the copyright issues?

The Short-E Show
9:51 PM

The Short-E Show
9:51 PM

do your job!

The Short-E Show
9:51 PM
1Xn8iK7tRY4

The Short-E Show
9:51 PM
1Xn8iK7tRY4

The Short-E Show
9:51 PM
1Xn8iK7tRY4

The Short-E Show
9:51 PM
1Xn8iK7tRY4

The Short-E Show
9:51 PM
1Xn8iK7tRY4

The Short-E Show
9:51 PM
1Xn8iK7tRY4

The Short-E Show
9:51 PM
1Xn8iK7tRY4

The Short-E Show
9:51 PM
1Xn8iK7tRY4

The Short-E Show
9:51 PM
1Xn8iK7tRY4

The Short-E Show
9:52 PM
counter notification

The Short-E Show
Case 5:19-cv-05422-SVK Document 1-8 Filed 08/28/19 Page 9 of 14

9:52 PM
why not reviewed?

Marco
9:52 PM

Can you confirm if this is the first time that you are following up about the counter notification for this
video?

The Short-E Show
9:52 PM

simple question

The Short-E Show
9:52 PM

The Short-E Show
9:52 PM
i sent it many weeks ago

The Short-E Show
9:52 PM
it has not been reviewed it usually gets reviewed in 10 business days

Marco
9:52 PM
Alright. Thank you.

The Short-E Show
9:53 PM
its been longer

Marco
9:53 PM
I'll go ahead and follow up on that.

The Short-E Show
9:53 PM
Jesus help me why me man

The Short-E Show
9:53 PM
i used to get so many views

The Short-E Show
9:53 PM
i was doing good but youtube now has hurt my business and i can not see same results

The Short-E Show

9:54 PM

doesnt make sense you must investigate why my channel is not receiving lots of hits and smaller
channels get more hits? anyone can see this...you people are wasting my time and hurting my business

Marco

9:54 PM

Okay, so | will confirm the process about not sending a notification to your subscribers and | will follow up
on your counter notification.

The Short-E Show
9:55 PM
this counter notification is by law supposed to be sent to claimant

Marco
Case 5:19-cv-05422-SVK Documenti-8 Filed 08/28/19

9:55 PM
I'm aware of that.

Marco
9:56 PM
Can | help you with something else?

The Short-E Show
9:57 PM
yes

The Short-E Show
9:58 PM
httos://www. youtube.com/edit?ar=1&0=U&video id=UvuVRr5TvmY

Marco
9:58 PM
Sorry, | can't access this link.

The Short-E Show
9:58 PM
Takedown scheduled for Dec 31, 1969

The Short-E Show
9:59 PM
video id:

The Short-E Show
9:59 PM
UvuVRr5TvmY

The Short-E Show
9:59 PM
look at screen shot

The Short-E Show
9:59 PM

https://drive.google.com/open?id=1Wijt4oZyhUxM cDcj1e2cFJyTFDQLJ A

The Short-E Show
9:59 PM
Takedown scheduled for Dec 31, 1969

The Short-E Show
9:59 PM
Takedown scheduled for Dec 31, 1969

The Short-E Show
9:59 PM
Takedown scheduled for Dec 31, 1969

The Short-E Show
9:59 PM
9222222 2PPPP 222222222 2PPPPPP

Marco
10:00 PM
| believe this was explained on this ticket: 8-7937000023492

The Short-E Show
10:00 PM
when was this ticket created 2 years ago right?

Page 10 of 14
Case 5:19-cv-05422-SVK Document 1-8 Filed 08/28/19 Page 11 of 14

Marco
10:01 PM

| understand you are experiencing issues with your channel, and I’m working hard to help you.

Marco
10:01 PM

Please work with me in a professional manner and keep your language appropriate.

The Short-E Show
10:02 PM

i reported this issue over 2 years ago

The Short-E Show
10:02 PM
Takedown scheduled for Dec 31, 1969

The Short-E Show

10:02 PM

If no action is taken, your video will be removed from YouTube on Dec 31, 1969. At that point, a copyright
strike will be applied to your account. If you believe you have the rights to use this material, you can file a
counter notification after that date.

Marco
10:05 PM
You may respond to ticket 8-7937000023492 to avoid confusion on this.

Marco
10:07 PM

| can see that the last response is about a week ago.

The Short-E Show
10:07 PM
Marco nobody is working on it, it's been over 2 years.

Marco

16:08 PM

To avoid the confusion, you will need to respond to that email as the last response was just made in
October 30.

The Short-E Show
10:08 PM
this video was restored back to me but it got stuck

The Short-E Show
10:09 PM
i do not have that email

The Short-E Show
10:09 PM
i have screen shot from youtube stating this video was restored back to me

The Short-E Show
10:09 PM
look

The Short-E Show
10:10 PM
httos://drive.google.com/open?id=1STdEvedfaexCJitg9TOw MUE-S8M_ljoB

The Short-E Show
10:11 PM

january 22, 2018 look at screen shot video was restored back to me
Case 5:19-cv-05422-SVK Document 1-8 Filed 08/28/19 Page 12 of 14

The Short-E Show
10:11 PM
but it remains in copyright notices page and says takedown pending 1969777? what the hell???

The Short-E Show
10:13 PM
these mistakes by youtube are hurting my business please escalate to supervisor

Marco
10:13 PM
| see. Let me check if there's an update about this.

Marco
10:13 PM

| just confirmed that there is a bug related to this issue.

The Short-E Show
10:14 PM
iam losing money cause of this bug!

The Short-E Show
10:14 PM
this can not be allowed

Marco
10:14 PM
Our engineers are already working on it.

The Short-E Show
10:14PM

it should not take this long

The Short-E Show
10:15 PM
i won the claim

Marco
10:15 PM
We just don't have a turn around time as to when they can fix this.

The Short-E Show
10:15 PM
i won the counter notification

Marco
10:15 PM
| understand.

The Short-E Show
10:15 PM
iam losing money

The Short-E Show
10:15 PM
my business is hurting because of all these issues

The Short-E Show
10:15 PM
hot4ever llc

The Short-E Show
10:18 PM

this is who google pays every month
Case 5:19-cv-05422-SVK Document 1-8 Filed 08/28/19 Page 13 of 14

Marco

10:16 PM

Here is a short list of factors that may have an impact for creators on search rankings in YouTube (in no
particular order):

The Short-E Show
10:16 PM

my business i am not personal account i am official business

Marco
10:16 PM

1. Watch time - Is an important signal that users value your content.

Marco
10:16 PM
2. Video title & description - Help inform users about your video

Marco
10:16 PM
3. Thumbnails - Help attract users and drive watch times

The Short-E Show
10:16 PM
this is a bot

Marco
10:16 PM
4. Video content - Make great content that is relevant to the users’ search queries.

The Short-E Show
10:16 PM
google are crooks

The Short-E Show
10:16 PM
all of this is being documented

The Short-E Show
10:16 PM
and will be investigated

Marco
10:17 PM
If you'd like to continue working with me, please keep your language appropriate.

The Short-E Show
10:17 PM
i will expose your corruption

The Short-E Show
10:17 PM
this is a fake supprt bot

The Short-E Show
10:17 PM
you are fake bot

The Short-E Show
10:17 PM
lies

Marco
10:17 PM
Case 5:19-cv-05422-SVK Document 1-8 Filed 08/28/19 Page 14 of 14

Please understand that if you continue to mock us you may be permanently blocked from contacting
Creator Support.

The Short-E Show
10:17 PM
the beast

The Short-E Show
10:17 PM
mock you?

The Short-E Show
10:17 PM
ive talked to you before

Marco
10:18 PM
I'm sorry but we'll need to close this ticket now.

The Short-E Show
10:18 PM
you know what's going on to me and you continue to tell me incorrect infromation

Marco
10:18 PM
Have a good one!

Marco
10:18 PM
Thanks for contacting YouTube. Have a great day.

Marco ended the chat

 

 

 
